         Case 3:18-cv-30031-MGM Document 95 Filed 09/16/19 Page 1 of 2



                       UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MASSACHUSETTS

________________________________________________
                                                )
GABRIEL CORDERO,                                )
                                                )
                  Plaintiff,                    )
                                                )
v.                                              )                    C.A. No.:
                                                )                    3:18-CV-30031-MGM
                                                )
TROOPER NOAH H. PACK, et als.                   )
                                                )
                                                )
                  Defendants.                   )
________________________________________________)

      . STIPULATION OF DISMISSAL PURSUANT TO FED. R. CIV. P 41(a)(1)(ii)

       NOW COME the Plaintiff, Gabriel Cordero, and Defendants, Colonel Kerry Gilpin

(“Gilpin”) and Major Michael Habel (“Habel”), and hereby stipulate to the dismissal of Gilpin

and Habel as parties pursuant to Rule 41(a)(1)(ii) with prejudice. This stipulation of dismissal

pertains only to Defendants Gilpin and Habel. Each party shall bear their own costs.

                                              Respectfully submitted,

                                              PLAINTIFF GABRIEL CORDERO
                                              By His Attorney


                                              /s/ Gregory A. Hession
                                              Gregory A. Hession, Esq.
                                              PO Box 543
                                              Thorndike, MA 01079
                                              413-289-9194
                                              BBO No. 564457

                                              AND

                                              Defendants
                                              COLONEL KERRY GILPIN and
                                              MAJOR MICHAEL HABEL,



                                                 1
         Case 3:18-cv-30031-MGM Document 95 Filed 09/16/19 Page 2 of 2




                                             By their attorney,

                                             MAURA HEALEY
                                             ATTORNEY GENERAL

                                             /s/ Julie Datres
                                             Julie Datres
                                             Assistant Attorney General
                                             Office of the Attorney General
                                             1441 Main Street, Suite 1200
                                             Springfield, MA 01103
                                             (413) 523-7712 – Telephone
                                             (413) 784-1244 – Facsimile
                                             BBO No. 681920
Dated: September 16, 2019                    julie.datres@mass.gov


                                CERTIFICATE OF SERVICE

        I Julie Datres, Assistant Attorney General, hereby certify that on September 16, 2019, the
foregoing Stipulation of Dismissal was filed through the ECF system and will be sent
electronically to the registered participants as identified on the Notice of Electronic Filing

/s/ Julie Datres
Julie Datres, Assistant Attorney General




                                                2
